Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s amendment to the drawings and specifications filed 03/16/2022 is fully considered and is entered.
Applicant cancelled claims 1-21 and starts the new claims from claim number 23.  Original claim 22 is missing.  It is in the view of the Examiner the Applicant intended to cancel claim 1-22 and thus original claim 22 is not examined in the instant Office Action.  Appropriate clarification is required.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “a horizontal bar,” as recited in claim 45 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Reference number 950 as shown in the amended Figure 18 is not in the specifications.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23-28,30,31,17,38,41 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Myers (US 320,576) in view of Daniels (US 7,591,405) and further in view of Wile (US 2003/0098326 A1).

Referring to claim 23.  Myers discloses a dispenser for sheets (Figure 5) comprising:
(a) one or more braking surfaces (see mounting surface) for contacting a portion of a wound roll of sheets;
(b) two support arms (A; Figure 1) configured to receive a wound roll of sheets therebetween;
(c) at least one tab (see portion a’) on each support arm (A) configured to engage a core of the wound roll of sheets (Figure 1) and to provide an inward force against the wound roll of bags (see tabs a’ retaining the roll);

(d) a separator (c’; Figure 3) positioned relative to the braking surface (see position as relative to the braking surface; Figure 3) to separate an individual sheet from the wound roll of sheets.
	Myers does not specifically disclose the articles to be dispensed as being bags unwound from a roll of bags.
Daniels discloses a dispenser designed to dispenser individual bags from the roll of bags (Figure 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Myers to have included the articles to be dispensed by the Myers apparatus as being bags unwound from a roll of bags as taught by Daniels because using the dispenser with a roll of bags would allow the dispenser to house and dispense a variety of the different article formed into a roll thus expanding the use for the dispenser. 



Wile discloses a bag dispenser (Figure 5) wherein the separator (1C and Figure 7) comprises a tongue (48) and is positioned such that a groove (grooves between members 60 and 48; 62 and 48; Figure 7) is present on each side of the separator (48) and each groove (grooves between members 60 and 48; 62 and 48; Figure 7) is configured to engage a bag being dispensed.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Myers in view of Daniels to have included the a separator comprises a tongue and positioned such that a groove is present on each side of the separator as taught by Wile because the tongue and the groove separator would improve the pulled bag for catching the separator thus improving efficiency of the bag being separated easily at each dispensing.

Referring to claim 24.  Myers discloses a dispenser for sheets (Figure 5) wherein the tabs (a’) are biased inwardly toward each other (see Figure 2).

Referring to claim 25.  Myers discloses a dispenser for sheets (Figure 5) wherein the tabs (a’) are configured to engage an inner portion of the core of the wound roll of bags (see mounting of roll through the center core).

Referring to claim 26.  Myers discloses a dispenser for sheets (Figure 5) wherein the dispenser (Figure 1) further comprises a frame (mounting frame) and at least one of the one or more braking surfaces (surface of the mounting surface) comprises an upper portion (upper portion of the frame) of the frame.

Referring to claim 27.  Myers discloses a dispenser for sheets (Figure 5) wherein the dispenser (Figure 1) further comprises a wire frame (see wire structure of holder) and the one or more braking surfaces (mounting surface) comprises an upper surface of a plate (top portion of the braking surface) mounted on the wire frame (wire frame is mounted to surface by clips).

Referring to claim 28.  Myers discloses a dispenser for sheets (Figure 5) wherein the tabs (a’) comprise an outer grasping tab (see outward bent of a’ that can be grasped by a user).

Referring to claim 30.  Myers discloses a dispenser for sheets (Figure 5) wherein the innermost distance between the tabs (a’) when at a default resting position (as in seen in Figure 1) is less than the width of the least wide roll of bags for use with the dispenser (the housed roll is retained as resting position) therefore the support arms are biased inwardly at angles of less than 90 degrees.

Referring to claim 31.  Myers discloses a dispenser for sheets (Figure 5) wherein the two support arms (A) and the tab (a’) on each support arm (A) are integral and the two support arms (A) form a u-shape (see Figure 2).

Referring to claim 37.   Myers discloses a dispensing system (Figure 5) for dispensing individual sheets from a wound roll of sheets, the dispensing system (Figure 5) comprising:
 (a) a dispenser (Figure 1) comprising: 
i. a braking surface (see engaged mounting surface) for contacting a portion of a wound roll of sheets; 
ii. two support arms (A) configured to receive a wound roll of sheets therebetween;
iil. at least one tab (see portion a’) on each support arm (A) configured to engage a core of the wound roll of sheets (Figure 1) and to provide an inward force against the wound roll of sheets (see tabs a’ retaining the roll);
 wherein the two support arms (A) are positioned relative to the braking surface (the mounting surface, onto which the roll is mounted) so as to allow the wound roll of sheets to contact the braking surfaces (the mounting surface) when the core of the wound roll of sheets is engaged by the tabs (a’) and wherein the two support arms (A) are configured to swivel (see pivot at hinges) so that the wound roll of sheets remains in contact with at least one of the braking surfaces (the mounting surface) as the wound roll of bags is depleted; and


(b) a wound roll of sheets having a core (center section of roll onto which sheets are wound; Figure 1) and comprising a plurality of sheets that are continuously and detachably connected (sheets mounted on a continuous roll detachably torn), wherein 
i. the tabs (see portion a’) engage the core of the wound roll of sheets (center section of roll onto which sheets are wound; Figure 1); and 
ii. a portion of the wound roll of sheets contacts a portion of the braking surface (see engaged mounting surface). 
Myers does not specifically disclose the articles to be dispensed as being bags unwound from a roll of bags.
Daniels discloses a dispenser designed to dispenser individual bags from the roll of bags (Figure 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Myers to have included the articles to be dispensed by the Myers apparatus as being bags unwound from a roll of bags as taught by Daniels because using the dispenser with a roll of bags would allow the dispenser to house and dispense a variety of the different article formed into a roll thus expanding the use for the dispenser. 

Myers in view of Daniels do not disclose wherein the separator has a width less than the width of the individual bag and comprises a tongue configured to engage a 

Wile discloses a bag dispenser (Figure 5) wherein the separator (1C and Figure 7) has a width less than the width of the individual bag (46) and comprises a tongue (48) configured to engage a center slit (perforations) of an individual bag being dispensed that is positioned such that a groove (grooves between members 60 and 48; 62 and 48; Figure 7) is present on each side of the separator (48), wherein the grooves (grooves between members 60 and 48; 62 and 48; Figure 7) are configured to engage the individual bag;

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Myers in view of Daniels to have included the separator having a width less than the width of the individual bag and comprises a tongue configured to engage a center slit of an individual bag being dispensed that is positioned such that a groove is present on each side of the separator as taught by Wile because the tongue and the groove separator would improve the pulled bag for catching the separator thus improving efficiency of the bag being separated easily at each dispensing.

Referring to claims 38.  Myers discloses a dispenser for sheets (Figure 5) comprising:


Referring to claim 41.   Daniels discloses a dispenser wherein the bags (15; Figure 7) comprise a perforation line (40) detachably separating each bag (15) in the plurality of bags (65), and wherein the perforation line (40) further comprises a center slit (555; Figure 7).

Referring to claims 42.  Myers discloses a dispenser for sheets (Figure 5) wherein the two support arms (A) are biased inwardly and configured such that the two support arms (A) must be pulled apart against (against each other) such bias for the tabs (see portion a’) to engage the core of the wound roll (B) of bags such that an innermost distance between the tabs (see portion a’) when at a default resting position (when no roll is disposed between the tabs) without a roll of bags installed is less than the innermost distance between the tabs (see portion a’) when a roll of bags is installed for use with the dispenser (when roll is disposed between the tabs).

Claims 29,32-36,39,40,43,44 and 46 are rejected under 35 U.S.C. 103(a) as being unpatentable over Myers in view of Daniels in view of Wile (US 2003/0098326 A1) and further in view of Stewart (US 1,778,282).

Referring to claims 29.  See claims rejection above specifically claim 23.  Myers in view of Daniels and Wile do not disclose the tabs are biased inwardly at a force of about 1 pound of pressure per one inch of deflection.
Stewart discloses a dispenser wherein the tabs (16 and 16’) are biased inwardly by a spring force (21; Figure 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Myers in view of Daniels and Wile to have included a stiff spring mounted onto the wire bracket connecting the tabs as taught by Stewart because the spring means would allow a user to easily remove a spent roll by bending the bracket and reinserting the new roll.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Myers in view of Daniels, Wile and Stewart to have included a spring member which imparts a one pound of force for each inch of deflection experienced by the spring because such a selection of varying the spring constant is routine for one skilled in the art.

Referring to claim 32.   Stewart discloses each of the two support arms (14’ and 16’; Figure 5) is connected to a spring coil (21).

Referring to claim 33.   Stewart discloses each of the two support arms (14’ and 16’; Figure 5) as being connected to two spring coil (21).
Stewart does not disclose the support arms as connected to three coils.


Referring to claim 34,39,40.   Stewart discloses the spring coil (21) connected to each support arm as being integral (see Figure 5) and the two support arms (A) form a u-shape (see Figure 2). 

Referring to claims 35, 43 and 44.   Daniels discloses a dispenser wherein the one or more braking surfaces form a cradle shape (see Figure 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Myers in view of Daniels, Wile and Stewart to have include a cradle shaped braking surfaces because a greater braking force on the roll can be achieved thus allowing a larger roll be used in the dispensing apparatus.  Regarding claim 44, see claimed limitations recited in claims 23,24,28,31,34 and 37 above.

Referring to claim 36.   Daniels discloses a dispenser wherein the cradle shape is a three-sided cradle shape (see portion 130, 90 and 105; Figure 2).

Referring to claim 46.   Daniels discloses a dispenser wherein the tongue has a parabolic shape (see member 110; Figure 1).

Allowable Subject Matter
Claim 45 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Furthermore, after overcoming the drawings objection cited above.

Response to Arguments
Applicant's arguments filed 03/16/2022 have been fully considered but they are not persuasive. 
See modified rejections cited above in view of new reference of Wile (US 2003/0098326 A1) wherein Wile discloses a bag dispenser wherein the separator comprises a tongue and is positioned such that a groove is present on each side of the separator and each groove is configured to engage a bag being dispensed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/RAKESH KUMAR/Primary Examiner, Art Unit 3651